Citation Nr: 0612535	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  97-06 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to service connection for migraine headaches.

Entitlement to higher initial disability evaluations for 
bilateral maxillary sinusitis, rated as noncompensable (zero 
percent) prior to March 15, 2000, and as 30 percent disabling 
from March 15, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1987 to June 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions in March 2000 
and June 2000 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that during the appeal period, the veteran 
moved from Oklahoma to Alabama in 2000 and then from Alabama 
to Maryland in March 2005.  She now resides in Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

A preliminary review of the record discloses a need for 
further evidentiary development in this case.  The Board 
apologizes for the further delay in resolving the veteran's 
appeal, but is attempting to obtain all evidence possibly 
favorable to her.

First, the veteran was scheduled for an examination to obtain 
information as to the current severity of her sinus disorder.  
This is needed since the last examination was conducted in 
June 2003.  In her July 2005 Statement in Support of Claim, 
the veteran stated that she was not notified of her VA 
examination in Birmingham in May 2005 as she moved to 
Maryland in March.  The printout from the medical center does 
indicate that notification of the examination was 
undeliverable.  Considering that the veteran could not have 
made it to the examination, the Board concludes she should be 
given another opportunity to report to assess the severity of 
her bilateral maxillary sinusitis.   
      
It appears that the RO obtained the treatment records 
referenced by the veteran.  She states that she has been 
treated at the VAMC in Madison/Huntsville, Alabama. The RO 
obtained records from the Birmingham division, which included 
the Madison records. She also states that she has used 
medical facilities at Fox Army Medical Treatment Clinic in 
Redstone Arsenal, Alabama, and these records were included in 
her file from Kirk Army Health Clinic.  To complete the 
record, the RO should obtain her more recent VA treatment 
records.

Second, it does not appear that VA has complied with its duty 
to notify provisions enacted by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA) [codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The notice letters sent to 
the veteran in October 2002 and March 2004 did not tell her 
what evidence is needed to substantiate her claim for a 
higher rating.  Rather, the letters discussed what evidence 
is needed to substantiate claims for service connection.  
After the veteran filed a notice of disagreement with the 
initial rating, further notification should have been 
provided to her.  In light of recent case law, the Board is 
constrained to remand this claim for compliance with the 
VCAA.

Although not necessarily intertwined with the claim for a 
higher rating, the Board will defer adjudicating the service 
connection claim, in case any additional treatment records 
obtained during remand have an impact on this issue.


Accordingly, the case is REMANDED for the following action:

1.  All VA treatment records pertaining 
to treatment from March 2004 to the 
present should be obtained from the 
Birmingham VA facility, to include 
treatment received at the Huntsville and 
Madison/Decatur VA Clinics.  

2. Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the claim for 
higher ratings for sinus disorder.  Any 
notice given, or action taken thereafter, 
must comply with current, controlling 
legal guidance.  See Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. 
March 3, 2006).

3.  After the above has been accomplished 
and the most recent VA outpatient 
treatment records obtained, to the extent 
available, the veteran should be afforded 
the appropriate VA examination to assess 
the severity of her bilateral maxillary 
sinusitis.  

4.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), are 
completed, the case should be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims.  Her cooperation in VA's efforts to develop her 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  



_________________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


